ORDER

PER CURIAM
Eugene Stubblefield (“Appellant”) appeals from the trial court’s judgment affirming the decision of the Civil Service Commission (“the Commission”) to uphold Appellant’s termination from his position as Commissioner of the Division of Corrections by the St. Louis Department of Public Safety. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*821The judgment is affirmed pursuant to Rule 84.16(b).